Citation Nr: 1418943	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  04-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A December 2007 Board decision remanded the issue on appeal for additional development, after which a September 2008 Board decision denied the issue on appeal.  Consequent to the parties' agreement in a December 2009 Joint Motion for Remand (Joint Motion), the appeal was remanded to the Board.  May 2010 and April 2011 Board decisions remanded the issue on appeal for additional development, after which an August 2012 Board decision denied service connection for a low back disability, to include as secondary to a service-connected left knee disability.  Consequent to the parties' agreement in an April 2013 Joint Motion, the appeal was remanded to the Board.  A January 2014 letter gave the Veteran and his representative 90 days to submit additional argument or evidence in support of his appeal prior to the Board's consideration of Joint Motion.  Later that month, the Veteran notified the Board that he had nothing further to submit and asked that his case be immediately re-adjudicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2013 Joint Motion essentially held that the Board failed to ensure compliance with its own remand instructions its April 2011 decision.  Specifically, the Joint Motion noted that the April 2011 remand sought an opinion as to whether the Veteran's service-connected left knee disability caused and/or aggravated his low back disability, and reconcile the March 2005 private and January 2008 opinions, but that the May 2011 VA opinion did not reconcile or otherwise address those prior opinions.  For that reason, the parties agreed that remand was required so that an additional opinion could be obtained.

To that end, a July 2012 rating decision granted service connection for a right knee disability.  Because the Veteran has contended that his low back disability is proximately related to a knee disability, the Board finds that any new opinion should also address the involvement, if any, of the Veteran's service-connected right knee disability in opining as to the etiology of his low back disability.  

Accordingly, the appeal is REMANDED for the following actions:

1.  After associating any pertinent, outstanding records with the claims file in either electronic or paper form, forward the Veteran's claims file to a VA examiner with appropriate expertise in orthopedic disabilities.  Ask him or her to review the Veteran's claims file, then provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability is directly related to his active military service, directly caused by the Veteran's right knee disability and/or left knee disability, or proximately caused (aggravated beyond the natural course of the condition) by the Veteran's right knee disability and/or left knee disability.  It is critical that in providing this opinion, the examiner comments on and reconciles the prior opinions of record as to the etiology of the Veteran's back disability, to include those provided in March 2005 and January 2008.  The examiner should fully explain any opinion provided, citing to claims file documents and/or medical evidence as necessary.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case and provide the Veteran and his attorney appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



